Title: From George Washington to Colonel Abraham Buford, 16 February 1779
From: Washington, George
To: Buford, Abraham

sir.
Head Qrs [Middlebrook] 16th feby 1779.

As the Enemy may be tempted to some Enterprise on a supposition that the festivity of the 18th will occasion remissness in duty—I have directed the Officer commanding at Bonum Town to be particularly vigilant—and to transmit you the earliest intelligence—shd any movement happen—You will therefore be prepared if occasion shd require, to have the convalescents of yr Hospital marched, and the sick whose situation admits of it removed to a place of greater security—It will be likewise necessary in this case to remove any spare Hospital Stores that may have been collected at Brunswick. I am &c.
P.S. In case of a move—notice will likewise be given you from S. Amboy.
